                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Brandon J. Ashdown,

                 Plaintiff,

       v.                                        Case NO. 2:17-cv-495

Tim Buchanan, et al.,

                 Defendants.

                                         ORDER
       This is a civil rights action under 42 U.S.C. §1983 brought by
plaintiff Brandon J. Ashdown against Tim Buchanan, the warden of
Noble Correctional Institution (“NCI”), Charles Bradley, the warden
of the Franklin Medical Center (“FMC”), Vanessa Sawyer, alleged to
be the “head” of the medical unit at NCI, and unnamed FMC transport
staff and FMC doctors and staff. Plaintiff alleged that his Eighth
Amendment rights were violated by the acts of the defendants while
he was being transported on June 5, 2015, from The Ohio State
University Medical Center to FMC and from FMC to NCI following
surgery for his inguinal hernia.              By order dated February 2, 2018,
the court dismissed the named defendants as parties, but permitted
the case to proceed in regard to unnamed Franklin Medical Center
transport officers, doctors and staff. On March 29, 2018, the Ohio
Attorney General’s Office entered a limited appearance on behalf of
the State of Ohio, which is an interested party due to the fact
that   state       employees      and   agents    have   been   sued   as    unnamed
defendants.        Doc. 36.
       Plaintiff made discovery requests to the State of Ohio,
seeking to learn the identity of the unnamed defendants.                     When he
failed      to    receive     a   response,   plaintiff    moved   for      an   order
directing the State of Ohio to produce documents pertaining to the
alleged events.     In its response to the motion, the State of Ohio
disclosed the identity of Dr. David Weil, the FMC Chief Medical
Officer during the relevant time period.                 The State of Ohio also
noted that its efforts to obtain information concerning transport
staff    were   delayed     when    the       contact    person    for     discovery
information was replaced and discovery requests had to be re-
initiated.      See Doc. 44.        By order dated July 25, 2018, the
magistrate judge granted the motion to compel.                     The magistrate
judge found that the State of Ohio’s attempts to partially meet
plaintiff’s     discovery    requests         were   woefully     inadequate,    and
ordered the State to respond to plaintiff’s discovery requests
within thirty days of the date of the order.
        On August 24, 2018, the State of Ohio filed a combined
response to the discovery order and a motion to dismiss the
complaint for failure to exhaust administrative remedies. See Doc.
48.      The    state   submitted     the       affidavit    of    Jill     Glispie,
Correctional Warden’s Assistant at FMC.                 Doc. 48-1.       Ms. Glispie
stated that the FMC shift records would not show which officers
transported plaintiff to the hospital, and would only identify the
names of staff who worked that shift.                In addition, the June 2015
shift rosters were not located.               Affid., Para. 8(a).        Ms. Glispie
further stated that although the Ohio Attorney General’s Office
requested infirmary logs, such logs were only used for inmates
housed at FMC, not transitional inmates such as plaintiff. Affid.,
Para. 8(b).     Ms. Glispie also noted that FMC did not have a chief
transport officer, and that, although there are receiving and
discharge officers who track inmates in and out of FMC with an


                                          2
electronic log, the logs for 2015 were inadvertently deleted when
FMC switched computer servers.       Affid., Para. 8(c).    Ms. Glispie
reported that there are no records at FMC that identify the
officers who transported plaintiff to and from the hospital on June
5, 2015.     Affid., Para. 8(d).   No evidence has been presented to
refute this information.
     On January 28, 2019, plaintiff filed a document which included
a motion for default judgment pursuant to Fed. R. Civ. P. 37 as a
sanction for the State of Ohio’s failure to provide him with the
requested discovery, as well as a response to the State of Ohio’s
motion to dismiss.    See Doc. 60.       By order filed on May 30, 2019,
the State’s motion to dismiss was converted to a motion for summary
judgment, which is still pending.         This matter is now before the
court on the June 26, 2019, report and recommendation of the
magistrate judge recommending that plaintiff’s motion for default
judgment be denied without prejudice.
     The report specifically advised the parties that objections to
the report and recommendation were due within fourteen days, and
that the failure to object to the report and recommendation “will
result in a waiver of the right to de novo review by the District
Judge and waiver of the right to appeal the judgment of the
District Court.”     Doc. 72, p. 6.         The time period for filing
objections to the report and recommendation has expired, and no
objections to the report and recommendation have been filed.
     The court agrees that the motion for default judgment should
be denied.    However, the court disagrees that the motion should be
denied without prejudice to being renewed depending on the outcome
of the summary judgment motion. Rather, the court will address the


                                     3
merits of the motion based on the current record.
       The court has considered the factors identified in Harmon v.
CSX Transp. Inc., 110 F.3d 364, 366-67 (6th Cir. 1997).                       Although
the magistrate judge found that the State’s initial response to
plaintiff’s discovery requests was inadequate, there is no evidence
that the State’s delay in responding to those requests was due to
willfulness, bad faith or fault.               There has been no showing of a
deliberate failure to cooperate in discovery which prejudiced the
plaintiff.     Neither the State of Ohio nor the unnamed defendants
were warned that a failure to cooperate could lead to the entry of
default judgement, an extreme sanction of last resort.                      See Patton
v. Aerojet Ordnance Co., 765 F.2d 604, 607 (6th Cir. 1985).                         Aside
from the order compelling discovery, less drastic sanctions have
not been employed.       The entry of default judgment as a sanction
under Rule 37 is not warranted in this case.
       Discovery issues aside, the court notes that Dr. Weil has not
been   served,   and    that   the    unnamed          defendants    have    not    been
identified or served.          The State of Ohio has entered a limited
appearance and is not named as a party defendant in this case.                        As
the State of Ohio argued in its response, even if the State of Ohio
is named as a party in the future, it would be entitled to absolute
immunity from suit under the Eleventh Amendment.                          The entry of
default judgment against the State of Ohio, Dr. Weil and the
unnamed defendants is inappropriate on these grounds as well.
       As   discussed   above,       the       court    adopts      the    report    and
recommendation (Doc. 72) in part.               Plaintiff’s motion for default
judgment (Doc. 60) is denied.




                                           4
     It is so ordered.


Date: July 18, 2019             s/James L. Graham
                         James L. Graham
                         United States District Judge




                             5
